Title: [Diary entry: 28 January 1786]
From: Washington, George
To: 

Saturday 28th. Thermometer at 34 in the morning—43 at Noon and 44 at Night. Morning calm & clear but the [ground] hard frozen. About 10 oclock the wind sprung up at South, but did not blow hard. Thawed the ground a good deal. Went out after breakfast with my hounds. Found a Fox in the Branch within Mr. Thomson Masons Field and run him sometimes hard and sometimes at cold hunting from 11 oclock till near two when I came home and left the huntsman with them who followed in the same manner two hours or more longer, and then took the Dogs off without killing. In the course of the chase, & at the upper end of the cover in which the above Fox was

found I see two run out at once neither of which appeared to be the chased Fox. This shews how plenty they are on that side the Creek. When I came home found Colo. Gibson a Mr. Pollock (of Richmond) and Colo. Allison here, who dined and stayed all night. Getting Ice again to day.